Citation Nr: 0941164	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-37 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to service connection for a skin disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that all of the disabilities listed on 
the title page are the result of inservice exposure to 
trichloroethylene, an industrial solvent.  He reports that 
during service he used trichloroethylene to clean metal 
parts.  There is evidence of record that he has had either 
the claimed disabilities or residuals of the claimed 
disabilities during the course of his appeal.  

In an October 2004 letter, "T.D.", M.D., the Veteran's 
urologist, stated that trichloroethylene has been shown to be 
possibly carcinogenic and that he supported the Veteran's 
concerns that exposure to trichloroethylene may have 
potentiated the Veteran's risk of prostate cancer.  Dr. T.D. 
indicated that he has treated the Veteran and that the 
Veteran has been diagnosed with prostate cancer.  

The Board finds that the Dr. T.D.'s letter of October 2004 
is, at best, a speculative medical opinion (the doctor states 
that he supports the Veteran's "concerns", but does not 
indicate his own belief that these disabilities were at least 
as likely as not caused by service).  However, taken 
together, the facts listed above, trigger VA's duty under 
38 U.S.C.A. § 5103A to provide the Veteran with a medical 
opinion and obtain a medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Additionally, given a recent decision by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) it appears 
far from settled whether the Veteran's lay opinion, in the 
absence of other evidence, is sufficient in a case such as 
this to necessitate a medical examination and opinion.  See 
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. September 14, 
2009). . Furthermore, as VA must afford the Veteran an 
examination and obtain an opinion with regard to his claim 
for service connection for prostate cancer, the Board will 
also remand the other issues to afford the Veteran the same 
assistance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination and make the claims file 
available to the examiner.  The examiner 
is asked review the claims file, annotate 
whether the claims file was reviewed, and 
provide a medical opinion as follows:

(a)  State whether it is as likely as not 
(a 50 percent or greater probability) that 
the Veteran's prostate cancer, heart 
disease, skin disease, and/or peripheral 
neuropathy was caused by exposure to 
trichloroethylene during service.  
Exposure to trichloroethylene is to be 
assumed.  

(b)  Provide rationale for whatever 
conclusions are reached.  This rationale 
must be such that the Board can determine 
whether the opinion was based on 
sufficient facts or data, whether the 
opinion was the product of reliable 
principles and methods, and whether the 
medical professional applied the 
principles and methods reliably to the 
facts of the case.  Conclusions and facts 
without rationale do not constitute an 
adequate examination and opinion; there 
must be an explanation supporting the 
conclusion.  

2.  The RO/AMC must first assure that the 
above development is carried out and the 
resulting report is adequate.  Then, 
readjudicate the claims on appeal.  If the 
benefits sought are not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


